

EXHIBIT 10.4


exhibit104formimpsuag_image1.jpg [exhibit104formimpsuag_image1.jpg]








PERSONAL & CONFIDENTIAL




To:     


From:    


Date:    


Subject:    Performance Share Units Award Agreement (Internal Metric)




Pursuant to The Brink’s Company 2017 Equity Incentive Plan (the “Plan”), on
_______________ (the “Date of Grant”), the Compensation and Benefits Committee
(the "Committee") of the Board of Directors of The Brink’s Company (the
“Company”) granted to you this award (this “Award”) of performance share units
(“PSUs”). Subject to attainment of the applicable vesting conditions, each PSU
represents the right to a future payment of one share of common stock of the
Company (a “Share”). The target number of PSUs that may become earned and
payable pursuant to this Award is _________ (the “Target Number”), although, as
described below, the number of PSUs that may become earned and payable under
this Award may be greater or lesser than the Target Number of PSUs, depending on
satisfaction of the performance goals set forth on Schedule I hereto (the
“Performance Goals”). Capitalized terms that are used but not defined herein or
in the attached award agreement (collectively, this “Award Agreement”) shall
have the meanings ascribed to such terms in the Plan.
Except as expressly provided in this Award Agreement, you generally must remain
employed by the Company or any Subsidiary until this Award becomes earned and
payable in order to be entitled to receive any Shares. At the time of settlement
(if necessary), the Company shall withhold from delivery a sufficient number of
Shares to provide for the payment of any withholding taxes required by federal,
state and local law with respect to the taxable income you will recognize from
settlement of the PSUs.
Prior to your acceptance of this Award, you will need to review the following:


1

--------------------------------------------------------------------------------




•
The terms and conditions contained in this Award Agreement, which together with
the Plan (receipt of a copy of which is hereby acknowledged), govern this Award.

•
A copy of The Brink’s Company Compensation Recoupment Policy (as amended from
time to time, the “Recoupment Policy”, the current version of which is attached
hereto as Exhibit A), which provides that incentive compensation that meets the
definition of Excessive Compensation under the Recoupment Policy will be
recouped from executive officers and other responsible parties in the event the
Company is required to provide an accounting restatement for any of the prior
three fiscal years, due to material noncompliance with any financial reporting
requirement under the Federal securities laws. You must agree to the terms of
the Recoupment Policy in order to receive this Award, as outlined in Section
12(a) of this Award Agreement.

•
The Restrictive Covenant Agreement (which is attached hereto as Exhibit B),
which will require that you refrain from certain activities in the event that
you terminate employment with the Company and its Subsidiaries. You must agree
to these restrictions in order to receive this Award, as outlined in Section 13
of this Award Agreement.







2

--------------------------------------------------------------------------------




By your signature and the authorized Company signature below and on the final
page of this Award Agreement, you and the Company agree that this Award is
granted under and governed by the terms and conditions of this Award Agreement
and the Plan (receipt of a copy of which is hereby acknowledged, and which is
incorporated by reference into this Award Agreement).
 
 
 
The Brink’s Company
 
Date
 
 
 
Employee
 
Date



3

--------------------------------------------------------------------------------






Performance Share Units Award Agreement


This AWARD AGREEMENT, dated as of _____________, is made by and between The
Brink’s Company, a Virginia corporation (the “Company”), and the employee
identified on page one of this Award Agreement (the “Employee”), an employee of
the Company or of a subsidiary of the Company.
Effective _________________ (the “Date of Grant”), the Compensation and Benefits
Committee (the “Committee”) of the Company’s Board of Directors, acting pursuant
to The Brink’s Company 2017 Equity Incentive Plan (the “Plan”), a copy of which
Plan has heretofore been furnished to the Employee, as a matter of separate
inducement and agreement in connection with the employment of the Employee by
the Company or any Subsidiary, and not in lieu of any salary or other
compensation for the Employee’s services, granted to the Employee the
performance share units set forth on page one of this Award Agreement (the
"PSUs").
Accordingly, the parties hereto agree as follows:
1.Subject to all the terms and conditions of the Plan and this Award Agreement,
the Employee is granted the PSUs (this “Award”) described above.
2.The Committee shall determine whether, and the extent to which, the
performance goals set forth on Schedule I to this Award Agreement (the
“Performance Goals”) have been attained and, subject to the terms of the Plan
and this Award Agreement, the number of Shares, if any, the Employee is eligible
to receive pursuant to this Award Agreement.
3.Except as otherwise provided below, this Award shall become earned and
payable, on the vesting date set forth in Schedule I to this Award Agreement
(the “Vesting Date”), with respect to that number of Shares that equals the
product of the Target Number of PSUs to which this Award applies multiplied by
the earned percentage (the “Earned Percentage”) set forth in Schedule I to this
Award Agreement that correlates to the Company’s non-GAAP Operating Profit
achieved for the performance period set forth in Schedule I to this Award
Agreement (the “Performance Period”), provided the Employee remains continuously
employed with the Company or any Subsidiary from the Date of Grant until the
Vesting Date.
4.(a) Notwithstanding Section 12(g) of the Plan, including, without limitation,
the second sentence of such Section 12(g), if there is a Change in Control
within the first twelve (12) months of the Performance Period and the successor
company assumes or provides a substitute award for this Award, with appropriate
adjustments to the number and kinds of shares underlying this Award as may
result from the Change in Control, this Award shall automatically convert, as of
the Change in Control, into Restricted Stock Units (“RSUs”) for that number of
Shares that equals the


4

--------------------------------------------------------------------------------




Target Number of PSUs subject to this Award, and such RSUs will become earned
and payable, on the Vesting Date, provided the Employee remains continuously
employed with the Company or any Subsidiary from the Date of Grant until such
Vesting Date (without regard to the Performance Goals set forth on Schedule I
and without any further adjustment to the number of Shares payable under such
RSUs). If there is a Change in Control within the first twelve (12) months of
the Performance Period and the successor company does not so assume this Award
or provide a substitute award, then consistent with Section 12(g) of the Plan,
including, without limitation, the second sentence of such Section 12(g), this
Award shall become earned and payable, as of the Change in Control, for that
number of Shares that equals the Target Number of PSUs subject to this Award,
provided the Employee remains continuously employed with the Company or any
Subsidiary from the Date of Grant until the Change in Control (without regard to
the Performance Goals set forth on Schedule I).
(b) Notwithstanding Section 12(g) of the Plan, including, without limitation,
the second sentence of such Section 12(g), if there is a Change in Control after
the first twelve (12) months of the Performance Period and prior to the end of
the Performance Period, and the successor company assumes or provides a
substitute award for this Award, with appropriate adjustments to the number and
kinds of shares underlying this Award as may result from the Change in Control,
this Award shall automatically convert, as of the Change in Control, into RSUs
for that number of Shares that equals that number of PSUs that would have become
earned and payable based on the Performance Goals the Company achieved for the
portion of the Performance Period ending on the date of the Change in Control
(with non-GAAP Operating Profit for the shortened Performance Period
extrapolated ratably over the full Performance Period, based upon performance to
date, to determine the Earned Percentage), and such RSUs will become earned and
payable, on the Vesting Date, provided the employee remains continuously
employed with the Company or any Subsidiary from the Date of Grant until such
Vesting Date (without any further adjustment to the number of Shares payable
under such RSUs). If there is a Change in Control after the first twelve (12)
months of the Performance Period and prior to the end of the Performance Period,
and the successor company does not so assume this Award or provide a substitute
award for this Award, then notwithstanding Section 12(g) of the Plan, including
without limitation, the second sentence of Section 12(g), this Award shall
become earned and payable, as of the Change in Control, for that number of
Shares that equals that number of PSUs that would have become earned and payable
based on the Performance Goals the Company achieved for the portion of the
Performance Period ending on the date of the Change in Control (with non-GAAP
Operating Profit for the shortened Performance Period extrapolated ratably over
the full Performance Period, based upon performance to date, to determine the
Earned Percentage), provided the employee remains continuously employed with the
Company or any Subsidiary from the Date of Grant until the Change of Control.


5

--------------------------------------------------------------------------------




(c) Notwithstanding Section 12(g) of the Plan, including without limitation, the
second sentence of such Section 12(g), if there is a Change in Control after the
end of the Performance Period and prior to payment of this Award, this Award
shall become earned and payable (i) on the Vesting Date, if the successor
company assumes or provides a substitute award for this Award (with appropriate
adjustments to the number and kind of shares underlying this Award as may result
from the Change in Control), or (ii) as of the Change in Control, if the
successor company does not assume this Award or provide a substitute award for
this Award, in each case, with respect to that number of Shares that the
Employee is entitled to receive based upon the Performance Goals the Company
achieved for the Performance Period, provided the Employee remains continuously
employed with the Company or any Subsidiary from the Date of Grant until the
Vesting Date or the Change in Control, as applicable.
5.Notwithstanding Section 11 of the Plan and Sections 3 and 4 of this Award
Agreement, if following a Change in Control with respect to which the successor
company assumes or provides a substitute award for this Award, the Employee’s
employment with the Company or any Subsidiary is terminated by the Company or
any Subsidiary without Cause or by the Employee for Good Reason, and such
termination constitutes a separation from service (within the meaning of Section
409A of the Code), then this Award shall become earned and payable, as set forth
in Section 4 of this Award Agreement, with respect to that number of Shares set
forth above, notwithstanding the termination of Employee’s employment with the
Company and/or any Subsidiary. Section 11 of the Plan shall continue to apply to
this Award, except (i) to the extent inconsistent with the provisions of this
Section 5 of this Award Agreement, in which case this Section 5 of this Award
Agreement shall control, or (ii) if the application of Section 11 of the Plan
were to change the time of settlement of this Award as set forth in this Award
Agreement, in which case this Award Agreement shall control the time of
settlement of this Award.
6.For purposes of this Award Agreement, “Good Reason” means any of the following
events that is not cured by the Company or any Subsidiary within thirty (30)
days after written notice thereof from the Employee to the Company, which
written notice must be made within ninety (90) days of the occurrence of the
event:
(i)    (A)    without the Employee’s express written consent, the assignment to
the Employee of any duties materially inconsistent with the Employee’s position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities as of immediately prior to the Change in Control, or
(B) any other action by the Company or any Subsidiary that results in a material
diminution in such position, authorities, duties or responsibilities; or (C) any
material failure by the Company or any Subsidiary to (1) pay the Employee
compensation at an annual rate equal to the sum of (x) a salary not less than
the Employee’s annualized salary in effect immediately prior to the Change in
Control and (y) an annual bonus not less than the average


6

--------------------------------------------------------------------------------




annual bonus earned by and paid to the Employee for the last three full calendar
years preceding the Change in Control; provided that, if the Employee has not
been employed for the entirety of the last three full calendar years, then to
the extent necessary to attain an average of three calendar years for purposes
of determining the amount of such annual bonus, the Employee’s target annual
bonus amount for the year in which the Change in Control occurs shall be used
for any (i) partial calendar year(s) of employment and (ii) calendar year(s)
that has not yet commenced; (2) permit the Employee to (x) continue to
participate in all incentive and savings plans and programs generally applicable
to similarly situated employees of the Company or (y) participate in incentive
and savings plans and programs of the successor to the company which have
benefits that are not less favorable to the Employee than the benefits available
to the Employee under the incentive and savings plans and programs in which the
Employee was eligible to participate immediately prior to the change in control;
(3) permit the Employee and/or the Employee’s family or beneficiary, as the case
may be, to (x) participate in and receive all benefits under welfare benefit
plans and programs generally applicable to similarly situated employees of the
Company or (y) participate in welfare benefit plans and programs of a successor
company which have benefits that are not less favorable to the Employee than the
benefits available to the Employee under the welfare benefit plans and programs
in which the Employee was eligible to participate immediately prior to the
Change in Control; (4) in accordance with policies then in effect with respect
to the payment of expenses, pay or reimburse the Employee for all reasonable
out-of-pocket travel and other expenses (other than ordinary commuting expenses)
incurred by the Employee in performing services for the Company; provided that
all such expenses shall be accounted for in such reasonable detail as the
Company may require; and (5) provide the Employee with periods of vacation not
less than those to which the Employee was entitled immediately prior to the
Change in Control; or
(ii)    without the Employee’s express written consent, the Company's or any
subsidiary's requiring a change to the Employee’s work location of more than 25
miles from the Employee’s work location as of immediately prior to a Change in
Control, which change increases the distance of the Employee's commute from
Employee’s principal residence at the time of such change; or
(iii)    any failure by the Company to require any successor to expressly assume
and agree, in form and substance satisfactory to the Employee, to perform any
agreement that provides for payments or benefits in connection with a Change in
Control (a “Change in Control Agreement”) or employment agreement, in each case,
between the Employee and the Company or any subsidiary in the same manner and to
the same extent that the Company or any subsidiary would be required to perform
it if no such succession had taken place; or
(iv)    any material breach of, or failure by the Company or any Subsidiary to
comply with, the provisions of any Change in Control Agreement or employment
agreement, in each case, between the Employee and the Company or any subsidiary.


7

--------------------------------------------------------------------------------




Notwithstanding the foregoing, “Good Reason” shall cease to exist if the
Employee has not terminated employment within two (2) years following the
initial occurrence of the event constituting Good Reason.
7.Subject to the terms and conditions of this Award Agreement, the Company shall
issue to the Employee that number of Shares that the Employee is entitled to
receive, net of the number of Shares withheld to pay applicable withholding
taxes (if necessary), as soon as practicable (and within thirty (30) days) after
the date this Award becomes earned and payable.
8.Except as otherwise set forth in Section 5 of this Award Agreement and Section
11 of the Plan, the PSUs or RSUs that have not become earned and payable, on or
before the earlier of (i) the Vesting Date and (ii) the termination of
Employee’s employment with the Company or any Subsidiary, shall expire and may
not become earned and payable after such time.
9.The Shares underlying this Award, until and unless delivered to the Employee,
do not represent an equity interest in the Company and carry no dividend or
voting rights. The Employee will not have any rights of a shareholder with
respect to the Shares underlying this Award until the Shares have been properly
delivered to the Employee in accordance with this Award Agreement. For the
avoidance of doubt, no dividend equivalents will be paid on the PSUs or the RSUs
that comprise this Award.
10.In accordance with Section 14(b) of the Plan, if the Employee hereunder is
subject to the income tax laws of the United States of America, the Company
shall, if necessary, withhold from the payment to the Employee a sufficient
number of Shares to provide for the payment of any taxes required to be withheld
by federal, state or local law with respect to any taxable income resulting from
such payment.
11.This Award is not transferable by the Employee otherwise than by will or by
the laws of descent and distribution.
12.(a) This Award Agreement is subject to the terms and conditions of The
Brink’s Company Compensation Recoupment Policy in effect as of the date of grant
and as amended from time to time (the “Recoupment Policy”), the current version
of which is attached as Exhibit A, and the provisions thereof are incorporated
in this Award Agreement by reference. The Employee further acknowledges and
agrees that all cash-based or equity-based incentive compensation, as defined in
the Recoupment Policy (“Incentive Awards”), that the Employee receives or is
eligible to receive contemporaneously with or after the date of this Award
Agreement shall be subject to the terms and conditions of the Recoupment Policy,
and the Employee will be required to forfeit such Incentive Awards, or return
shares or other property (or any portion thereof) received in respect of such
Incentive Awards, if the Employee is determined to be a Covered Employee and
such Incentive


8

--------------------------------------------------------------------------------




Awards, shares or other property (or such portion thereof) is determined to be
Excess Compensation (as such terms are defined in the Recoupment Policy).
(b) In exchange for this Award, and the opportunity to be eligible to receive
future Incentive Awards, the Employee expressly agrees and consents that all
awards previously granted under the applicable Incentive Plans shall be subject
to the terms and conditions of the Recoupment Policy from and after the date
hereof. For the avoidance of doubt, the Employee will be required to forfeit
Incentive Awards, or return shares or other property (or any portion thereof)
already received in respect of such Incentive Awards, if the Employee is
determined to be a Covered Employee and such Incentive Awards, shares or other
property (or such portion thereof) is determined to be Excess Compensation. The
parties acknowledge that the Employee would not be eligible for the benefits
described in the first sentence of this Section 12(b) without agreeing to the
consent in this Section 12(b).
13.In connection with the Employee’s acceptance of this Award and in
consideration of the promises contained in this Award Agreement, the receipt and
adequacy of which are hereby acknowledged, the Employee agrees to comply with
the terms of the Restrictive Covenant Agreement attached as Exhibit B to this
Award Agreement, the provisions of which are incorporated in this Award
Agreement by reference. This Award shall expire and may no longer become earned
and/or payable on and after the time the Employee breaches the terms of the
Restrictive Covenant Agreement set forth in Exhibit B, and the Employee
expressly agrees to (a) return to the Company any Shares previously delivered
pursuant to this Award Agreement, (b) reimburse the Company for all withholding
taxes paid in connection with settlement of this Award and (c) pay to the
Company the aggregate proceeds received from any sale or disposition of Shares
previously delivered pursuant to this Award Agreement, promptly upon a breach of
such Restrictive Covenants.
14.All other provisions contained in the Plan are incorporated in this Award
Agreement by reference. The Board or the Committee may amend the Plan at any
time, provided that if such amendment shall adversely affect the rights of the
Employee with respect to this Award, the Employee’s consent shall be required
except to the extent any such amendment is made to comply with any applicable
law, stock exchange rules and regulations or accounting or tax rules and
regulations. This Award Agreement may at any time be amended by mutual agreement
of the Board or the Committee (or a designee thereof) and the Employee. The
Company shall provide, by registered or certified mail, the Employee with
written notice of any amendment to this Award Agreement or the Plan that
requires the consent or agreement of the Employee, which amendment, if adopted
prior to a Change in Control, shall become automatically effective unless the
Employee, within 30 days of the date the Company provides such notice, gives
written notice to the Company that such amendment is not accepted by the
Employee, in which case the terms of this Award Agreement and the Plan shall
remain unchanged. Subject to any applicable provisions of the


9

--------------------------------------------------------------------------------




Company’s bylaws or of the Plan, any applicable determinations, order,
resolutions or other actions of the Committee or of the Board shall be final,
conclusive and binding on the Company and the Employee.
15.All notices hereunder shall be in writing and (a) if to the Company, shall be
delivered personally to the Secretary of the Company or mailed to its principal
office address, 1801 Bayberry Court, P.O. Box 18100, Richmond, VA 23226-8100
USA, to the attention of the Secretary, and (b) if to the Employee, shall be
delivered personally or mailed to the Employee at the address set forth below.
Such addresses may be changed at any time by notice from one party to the other.
16.This Award Agreement shall bind and inure to the benefit of the parties
hereto and the successors and assigns of the Company and, to the extent provided
in the Plan, the legal representatives of the Employee. As used in this Award
Agreement, the “Company” means the Company as defined in the preamble to this
Award Agreement and any successor, “Subsidiary” of the Company includes any
successor thereto, and, after a Change in Control, references to the Company and
its Subsidiaries shall take into account the successor entity and its
subsidiaries as appropriate.
17.This Award is subject to Section 409A of the Code. Accordingly,
notwithstanding any provision of this Award Agreement to the contrary, Section
17 of the Plan will apply to this Award, including, without limitation, Section
17(b), as necessary for the terms of this Award Agreement to comply with Section
409A of the Code. In addition, notwithstanding any provision of this Award
Agreement to the contrary, no Shares will be delivered upon a Change in Control
as described above, unless the Change in Control qualifies as such under Section
409A of the Code. If the Change in Control does not qualify under Section 409A
of the Code, delivery will be made upon the originally scheduled Vesting Date
without regard to the Change in Control.
________________________________________________


IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the day and year first above written.


10

--------------------------------------------------------------------------------




 
 
 
The Brink’s Company
 
Date
 
 
 
Employee
 
Date
 
 
 
Street address, City, State & ZIP
 
 





11

--------------------------------------------------------------------------------




SCHEDULE I
Vesting Description








12

--------------------------------------------------------------------------------




EXHIBIT A


The Brink’s Company
Compensation Recoupment Policy


The compensation recoupment policy of The Brink’s Company (the “Company”) shall
apply if the Company is required to provide an accounting restatement for any of
the prior three fiscal years for which audited financial statements have been
completed, due to material noncompliance with any financial reporting
requirement under the Federal securities laws (a “Restatement”).


In the event of a Restatement, the Compensation and Benefits Committee shall
determine, in its discretion, whether the “Covered Employees” (as defined below)
have received “Excess Compensation” (as defined below). The Compensation and
Benefits Committee will take such actions as it deems necessary or appropriate
against a particular Covered Employee, depending on all the facts and
circumstances as determined during its review, including (i) the recoupment of
all or part of any Excess Compensation, (ii) recommending disciplinary actions
to the Board of Directors, up to and including termination, and/or (iii) the
pursuit of other available remedies.


“Excess Compensation” means the amount of the excess cash-based or equity-based
incentive compensation equal to the difference between the actual amount
received by the Covered Employee and the award or payment that would have been
received based on the restated financial results during the three-year period
preceding the date on which the Company is required to prepare such restatement
(the “Covered Period”).


“Covered Employees” means (i) the executive officers set forth in the Company’s
most recent proxy statement and (ii) any employee whose acts or omissions were
directly responsible for the events that led to the restatement and who received
Excess Compensation during the Covered Period.


For purposes of this Policy, “cash-based or equity-based incentive compensation”
includes awards under the Key Employees Incentive Plan (“KEIP”), the Management
Performance Improvement Plan (“MPIP”), the 2005 Equity Incentive Plan, as
amended (the “Incentive Plan”), and any successor plan or plans.


This policy shall be communicated to all participants in the Company’s KEIP,
MPIP and Incentive Plan.


This Policy is separate from and in addition to the requirements of Section 304
of the Sarbanes-Oxley Act of 2002 (Forfeiture of Certain Bonuses and Profits)
that are applicable to the Company’s Chief Executive Officer and Chief Financial
Officer (“Section 304”), and the Compensation and Benefits Committee shall
consider any amounts paid to the Company by the Chief Executive Officer and
Chief Financial Officer pursuant to Section 304 in determining any amount of
Excess Compensation to recoup.














13

--------------------------------------------------------------------------------




EXHIBIT B


Restrictive Covenant Agreement (“RCA”)


1.    Definitions:


a.    “Company” means The Brink’s Company.


b.    “Competing Business” means any person or entity that provides or provided
products or services in the business of armored vehicle transportation, secure
international transportation of valuables, coin processing services, currency
processing services, cash management services, safe and safe control services,
payment services, security and guarding services, deposit processing
services/daily overnight credit, check imaging, or jewel or precious metal
vaulting, that are the same as or substantially similar to, and competitive
with, the products or services provided by The Brink’s Company or any Subsidiary
at the time of or at any time during the twenty-four (24) months prior to the
cessation of Employee’s employment.


c.    “Confidential Information” means all valuable and/or proprietary
information (in oral, written, electronic or other forms) belonging to or
pertaining to the Company, its Customers and Vendors, that is not generally
known or publicly available, and which would be useful to competitors of the
Company or otherwise damaging to the Company if disclosed. Confidential
Information may include, but is not necessarily limited to: (i) the identity of
Company Customers, their purchasing histories, and the terms or proposed terms
upon which Company offers or may offer its products and services to such
Customers, (ii) the identity of Company Vendors or potential Vendors, and the
terms or proposed terms upon which the Company may purchase products and
services from such Vendors, (iii) the terms and conditions upon which the
Company employs its employees and independent contractors, (iv) marketing and/or
business plans and strategies, (v) financial reports and analyses regarding the
revenues, expenses, profitability and operations of the Company, (vi) technology
used by the Company to provide its services, and (vii) information provided to
the Company by third parties under a duty to maintain the confidentiality of
such information. Notwithstanding the foregoing, Confidential Information does
not include information that: (i) has been voluntarily disclosed to the public
by the Company, except where such public disclosure has been made by Employee
without authorization from the Company; (ii) has been independently developed
and disclosed by others, or (iii) which has otherwise entered the public domain
through lawful means.


d.    “Employee” means the employee identified in the Award Agreement to which
this RCA is attached as Exhibit B.


14

--------------------------------------------------------------------------------






e.    “Material Contact” means Employee personally communicated with a Customer
(defined below) in person, by telephone or by paper or electronic correspondence
in furtherance of the business interests of the Company and within twelve (12)
months prior to the cessation of Employee’s employment.


f.    “Restricted Period” means the period while Employee is employed by the
Company and for twenty-four (24) months following the cessation of Employee’s
employment with the Company.


g.    “Restricted Territory” means those geographic areas described on Exhibit 1
to this RCA. Employee acknowledges and agrees that this geographic area consists
of those states or countries (i) in which Employee was physically located at the
time Employee provided services in furtherance of the business interests of the
Company, (ii) for which Employee had supervisory responsibility (in whole or in
part), if any, on behalf of the Company, or (iii) to which Employee was assigned
by the Company; provided, however, that in all cases the Restricted Territory
shall be limited to those states or countries where Employee provided such
services or had such responsibility or assignment within twenty-four (24) months
prior to the cessation of Employee’s employment; provided, further, that the
“Restricted Territory” shall not include any state or country where the Company
either does not provide or has ceased providing products and services.


h.    “Customer” means any person or entity who or which purchased products or
services from the Company in exchange for compensation within twenty-four (24)
months prior to the cessation of Employee’s employment with the Company.
i.    “Vendor” means any person or entity who or which has provided products or
services to the Company in exchange for compensation within twenty-four (24)
months prior to the cessation of Employee’s employment with the Company.
j.    “Lines of Business of the Company” means any Company-recognized
department, division or subdivision of the Company, or any Subsidiary or
Affiliate, to which Employee was assigned or which Employee supervised (directly
or indirectly, or in whole or in part) or for which Employee provided services
as part of Employee’s employment duties within twenty-four (24) months prior to
the cessation Employee’s employment.


2.    Assignment of Work Product and Inventions. Employee hereby assigns and
grants to the Company (and will upon request take any actions needed to formally
assign and grant to the Company and/or obtain patents, trademark registrations
or copyrights belonging to the Company) the sole and exclusive ownership of any
and all inventions, information, reports, computer software or programs,
writings, technical information or work product collected or developed by
Employee,


15

--------------------------------------------------------------------------------




alone or with others, during the term of Employee's employment relating to the
Company. This duty applies whether or not the forgoing inventions or information
are made or prepared in the course of employment with the Company, so long as
such inventions or information relate to the business of Company and have been
developed in whole or in part during the term of Employee's employment. Employee
agrees to advise the Company in writing of each invention that Employee, alone
or with others, makes or conceives during the term of Employee's employment and
which relate to the Business of the Company. Notwithstanding any provision of
this RCA, Employee shall not be required to assign, nor shall Employee be deemed
to have assigned, any of Employee’s rights in any invention that Employee
develops entirely on his own time without using the Company’s equipment,
supplies, facilities, trade secrets or Confidential Information, except for
inventions that either: (1) relate, at the time that the invention is conceived
or reduced to practice, to the business of the Company or to actual or
demonstrably anticipated research or development of the Company; or (2) result
from any work performed by Employee for the Company on behalf of the Company.
Inventions which Employee developed before Employee came to work for the
Company, if any, are described in the attached Exhibit 2 and excluded from this
Section. The failure of the parties to attach any Exhibit 2 to this RCA shall be
deemed an admission by Employee that Employee does not have any pre-existing
inventions.


3.    Return of Property and Information. Employee agrees not to remove any
Company property from Company premises, except when authorized by the Company.
Employee agrees to return all Company property and information (whether
confidential or not) within Employee’s possession or control within seven (7)
calendar days following the cessation of Employee’s employment with the Company.
Such property and information includes, but is not limited to, the original and
any copy (regardless of the manner in which it is recorded) of all information
provided by the Company to Employee or which Employee has developed or collected
in the scope of Employee’s employment with the Company, as well as all
Company-issued equipment, supplies, accessories, vehicles, keys, instruments,
tools, devices, computers, cell phones, pagers, materials, documents, plans,
records, notebooks, drawings, or papers. Upon request by the Company, Employee
shall certify in writing that Employee has complied with this provision, and has
permanently deleted all Company information from any computers or other
electronic storage devices or media owned by Employee. Employee may retain
information relating to Employee’s benefit plans and compensation only to the
extent such information reflects employee’s individual financial and benefit
information, as opposed to information and plan terms that are applicable to
others.


4.    Duty of Confidentiality. The Company agrees, and Employee acknowledges,
that the Company shall provide Confidential Information to Employee as part of
the employment relationship between Company and Employee and that such
information is necessary for Employee to perform Employee's duties for the
Company. Employee agrees that during employment with the Company


16

--------------------------------------------------------------------------------




and thereafter Employee shall not, directly or indirectly, divulge or make use
of any Confidential Information other than in the performance of Employee’s
duties for the Company. While employed by the Company, Employee shall make all
reasonable efforts to protect and maintain the confidentiality of the
Confidential Information. In the event that Employee becomes aware of
unauthorized disclosures of the Confidential Information by anyone at any time,
whether intentionally or by accident, Employee shall promptly notify the
Company. This RCA does not limit the remedies available to the Company under
common or statutory law as to trade secrets or other types of confidential
information, which may impose longer duties of non-disclosure.
5.    Non-Competition.
a.    Employee agrees that during the Restricted Period, and within the
Restricted Territory, Employee shall not, directly or indirectly, whether on
Employee’s own behalf or on behalf of any other person or entity, own, manage,
control, or participate in the ownership, management, or control of, a Competing
Business in regard to products or services that are the same as or substantially
similar to, and in competition with, those offered by any Lines of Business of
the Company (as defined herein) within twenty-four (24) months prior to
cessation of Employee’s employment.
b.    Employee agrees that during the Restricted Period, and within the
Restricted Territory, Employee shall not, directly or indirectly, whether on
Employee’s own behalf or on behalf of any other person or entity, perform
services for a Competing Business which are the same as or substantially similar
to the services conducted, authorized, offered, or provided by Employee to any
Lines of Business of the Company within twenty-four (24) months prior to
cessation of Employee’s employment.
c.    Nothing in this RCA shall prohibit Employee from owning 5% or less of the
outstanding equity or debt securities of any publicly traded Competing Business.
6.    Non-Recruitment of Company Employees and Contractors. Employee agrees that
during the Restricted Period, Employee shall not, directly or indirectly,
whether on Employee’s own behalf or on behalf of any other person or entity,
solicit or induce any employee or independent contractor of the Company with
whom Employee had Material Contact, to terminate or lessen such employment or
contract with the Company.
7.    Non-Solicitation of Company Customers. Employee agrees that during the
Restricted Period, Employee shall not, directly or indirectly, whether on
Employee’s own behalf or on behalf of any other person or entity, solicit any
Customers of the Company with whom Employee had Material Contact, for the
purpose of selling any products or services for a Competing Business.




17

--------------------------------------------------------------------------------




8.    Non-Solicitation of Company Vendors. Employee agrees that during the
Restricted Period, Employee shall not, directly or indirectly, whether on
Employee’s own behalf or on behalf of any other person or entity, solicit any
actual or prospective Vendor of the Company with whom Employee had Material
Contact, for the purpose of purchasing products or services to support a
Competing Business.


9.    Acknowledgements. Employee acknowledges and agrees that the provisions of
this RCA are reasonable as to time, scope and territory given the Company’s need
to protect its Confidential Information and its relationships and goodwill with
its customers, suppliers, employees and contractors, all of which have been
developed at great time and expense to the Company. Employee represents that
Employee has the skills and abilities to obtain alternative employment that
would not violate this RCA in the event that Employee leaves employment with the
Company, and that this RCA does not pose an undue hardship on Employee. Employee
further acknowledges that Employee’s breach of any provision of this RCA would
likely cause irreparable injury to the Company, and therefore the Company may
seek, at its option, injunctive relief and the recovery of its reasonable
attorney’s fees and costs incurred in defending or enforcing this RCA (in the
event the Company is the prevailing party), in addition to or in place of any
other remedies available in law or equity, including any remedies available
under the Award Agreement to which this RCA is attached as Exhibit B.
10.    Caveat. Nothing in this RCA shall prohibit Employee from working in any
role or engaging in any job or activity that is not in competition with the
products and services provided by the Company at the time Employee’s employment
ceases.
11.    Breach does not excuse performance. Employee agrees that a breach or an
alleged breach by the Company of any provision of this RCA or any other
agreement shall not excuse Employee’s obligation to adhere to the provisions of
this RCA and shall not constitute a defense to the enforcement thereof by the
Company.
12.    Non-Disparagement. Employee agrees that Employee will not make any
untrue, misleading, or defamatory statements concerning the Company or any
Subsidiary or Affiliate or any of its or their officers or directors, and will
not directly or indirectly make, repeat or publish any false, disparaging,
negative, unflattering, accusatory, or derogatory remarks or references, whether
oral or in writing, concerning the Company or any Subsidiary or Affiliate, or
otherwise take any action which might reasonably be expected to cause damage or
harm to the Company or any Subsidiary or Affiliate or any of its or their
officers or directors. Nothing in this RCA, however, prohibits Employee from
communicating with or cooperating in any investigations of any governmental
agency on matters within their jurisdictions, provided that this RCA does
prohibit Employee from recovering any relief, including without limitation
monetary relief, as a result of such activities. In agreeing


18

--------------------------------------------------------------------------------




not to make disparaging statements regarding the Company or any Subsidiary or
Affiliate or its or their officers or directors, Employee acknowledges that he
is making a knowing, voluntary and intelligent waiver of any and all rights he
may have to make disparaging comments about the Company or any Subsidiary or
Affiliate or its or their officers or directors, including rights under any
applicable federal and state constitutional rights.
13.    Governing Law. The terms of this RCA and any disputes arising out of it
shall be governed by and construed in accordance with the laws of the State of
Texas, except that any Texas conflict-of-law principles that might require
application of the laws of another jurisdiction shall not apply.
14.    Venue. Any dispute arising from or relating to this RCA shall be resolved
exclusively in the United States District Court for the Northern District of
Texas or any state court sitting in Dallas County, Texas, at the sole option of
the Company, and Employee expressly consents to the personal jurisdiction in
these courts and in the State of Texas, and hereby waives all objections to
venue and jurisdiction, as well as Employee’s right to removal, if any.
15.    Construction. This RCA shall not be construed more strictly against one
party than any other by virtue of the fact that it may have been prepared by
counsel for one of the parties. The headings to the sections of this RCA are
included for convenience only and shall not affect the interpretation of this
RCA.
16.    Modification. The parties expressly agree that should a court find any
provision of this RCA, or part thereof, to be unenforceable or unreasonable, the
court may modify the provision, or part thereof, in a manner which renders that
provision reasonable, enforceable, and in conformity with public policy.
17.    Severability. If any provision of this RCA, or part thereof, is
determined to be unenforceable for any reason whatsoever, and cannot or will not
be modified to render it enforceable, it shall be severable from the remainder
of this RCA and shall not invalidate or affect the other provisions of this RCA,
which shall remain in full force and effect and shall be enforceable according
to their terms. No covenant shall be dependent upon any other covenant or
provision herein, each of which stands independently.


18.    Notices. All notices hereunder shall be in writing and (a) if to the
Company, shall be delivered personally to the Secretary of the Company or mailed
to its principal office address, 1801 Bayberry Court, P.O. Box 18100, Richmond,
VA 23226-8100 USA, to the attention of the Secretary, and (b) if to the
Employee, shall be delivered personally or mailed to the Employee at the address
on file with the Company. Such addresses may be changed at any time by notice
from one party to the other.




19

--------------------------------------------------------------------------------




19.    Assignability. This RCA shall bind and inure to the benefit of the
parties hereto and the successors and assigns of the Company. This RCA may be
assigned by the Company to a successor in interest without the prior consent of
the Employee.


20.    Waivers and Further Agreements. Neither this RCA nor any term or
condition hereof, may be waived or modified in whole or in part as against the
Company or Employee, except by written instrument executed by or on behalf of
the party other than the party seeking such waiver or modification, expressly
stating that it is intended to operate as a waiver or modification of this
agreement or the applicable term or condition hereof.












20